OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                  AUSTIN
* -c.llum
, Icnnrr-
Rononblo          IS,        A,    Rod&or,              Paqm    3


                      “9,         7or      oont87ia
                                     a ptironu   afsor    ooa-
           riotion         oount7 ! lkl, ior la a h
                             to     tha             PIlo,
           going and do&q,    b7 tho nearrrt   praotiaablo
           rout0 by pr:VatO OOtWJ~OO,      tOE QMt8 l ri18,
           or by ratlutay,, 8OVOA Md onddt      OOnt8 8 DUO,

                   a1O1 7or aonto7fn a prl8oner 8rn8tod
           011&   UUr M t
                        Ofl@88        f 8WOd trOa anoth8r
           aounty to thr 8ouH or jail ot the aouat7 fror
           whioh ?A8 pro0088 ~8 lrrurd, for laoh Jl8
           8ntelrd     (otnd and ooaiag,   Or the noaro8t praa-
           tioabl8 route, twelto and one-h4lf ooat8.
                      "11.          for      OaOh tiI0             h8 M&J ba oempllod
           to 8rarcrI              fn     lraautind             arlmlml   proorrr  and
           8IalWXl~~    Or attaohirq     WitlW88     nbfon    uul one-
           half  aenter    TOr  tr~v~ibg      in ih0    8erViOO   Of
           pFOOO88  not otherulro      provldeb for, the #um
           of aeven urb onr-half        oente for (3(ioh milo go-
           ing Ma r.turala& xi two or molu puron8
           lro mentioned la the UQU writ,            or two or
           more writ8 in the 8um aaao hr 8hal.lOhargO
           Oni7       fOr         the di8t~100                 aOtU&             4iid 1&00088&?i4
           travolrd               in thr 8am0."
                      Arti                ioil          vIPnOn’8         AIUiOtat~d        Cod0 0f    mJk.%Mi
~rooeduro,              read8 an foflou8~
                      ‘Ilo        itO&      of     008tS        8b83.1      br    tared    toZ   l
           purported               8enlar           whioh war not pOriom8d                       or
           iOF    8     8bZ?ViOc,           for WhiQh            l&O tee         i8   *X&Wk&
           proridad by law,"
                      Artiolr             VW, ~o?noh*r               Annotated            Tourn Coda of
criainel          ?roorduro,                     ma68      a6    iollonrr

                      ‘ihen a $&pent                           has been rendered
           against a defendant for I peouniuy finr,
           ii he 18 prosent, he rhau bo inpriron.6
           in jail until, dlsoharg@d aa povldeb    b7
           law.    A OtIFtlfled 002~ Oi WAOhjU&gWtSt
           shall be w$fioient     to luthorfzo suoh ia-
           prieonaent   ."
Eonorablo     IL A, li0a808, Pa60 4


               %hen a poouniu~          f lno hS8 bea adjudwd
      &@iJl8t       8 dOiOn&&h    not     &UOOOBt  8 Oapt88
     shall rorthwith bs 1Ssued for hl8 arroot.
     The sheriff  shall lxoouto tho saw by plaoin(
     ths 40f0dim    in jail."

          Am010  789, vO#~d~'8 hIUtObtO6 TOXS8 CO60 Of
Criminal Proooduro,roada a8 follw81
               Vhoro       ouah Oa~i88 1SSUO8, is 8u
      okato     th8    roaaitlorr
                               -1 uouat of the
      judgmoat        aa
                    the amuat   unpaid thenon,
      ~a      0-a  tho shsrirf  00 t0k0 the a0-
      fondant and plaoo him in Jai; unii;h;ho
      u00iu-d au6 upa 8-h jua
      furthor ooot8 of aolloot 'I"
                                 ng tho soaio aro
      pia, or until the darenamt I8 other-
      ~180 lopylly 4lSahar8Sd.*
               tit1010 998, vomoaQ8         Aano$ataQ T8nr     cod0 of
CriPrFnal
        Proooduro, read0 S8 fOiiOW8l~
               *:;ihon
                    a adondant          her been oonmittod
      t0 jail ia aOf!Uit Of th0 fiJP3 atI6 008t8
 /    ldJuOgo6 againat hi.@ tho further onforoo-
      aont of suoh ud&nd ohall bo ia aoaordanoo
      wl# tho pror i 81On8 of this CO402
               btiOi.8       793 8Bd 196, ~OMOll'O   mOt8t0d     T0X08
cods of Crlahai  proaoduro, prod40 for the 8oti8rS0tm
or JudgPento la blsd8u.eanoroases by plaolng t&o oonvlatod
derondant la the oouat7 wo r k h o ous
                                     o e,
                                       unty fa r l to., and
                                                  m,
by eongdlliryaald bsfW&lat to labor bt0.      Artiolo  ON,
VSMOB’8 Annotated Tax88 C&O of CFd nai ~roooauro, 18 Sp-
plioablo to Justfoo Courts,and duls rlth the satlsfaotlon
of judwents in Juatioo Courts in criminal Caao8e
           xtlole 795, Vernon's Annotated loxas Cod8                o?
SrfmFrul irdOehr0,  reaC8 as r0ii0wS;
            *:ihen , by the juGgment of the olurt,
      a Jofsndaat 18 to bo lmprlaonod in JSll, S
      carti,Pie& co;,y of ouch jucgzent shall bs
      Yurflcient authority fclr the sheriff to
      plsoo auoh dofondant la jail."
          Artio1e 796, Yornon’o AMotatoQ Tom.                       cod.   0r
crImiaA1 Proooauro, road. a. iOUOuoI
             .A oaplao ioouod for the arroot and 0011
      ritoioaS of on0 ooavlotrd oi a riod*mmnor
             enaltl oi uhioh or aaf per8 thorooi b




      in jail.*
               lutfol.  IO?, Vornua’o Anaot.tod           Tom.      Qodo of
crlmlaal      Proeoduro, roads a0 r0iw0t
             “A doratdult *ho ha. remhod   ia   jail
       the length ut tlmo roquIre.6 by tho jud&mont
       -11    b0 6100har&.& Tho lhorlfi   oh8U rw
       turn    tho       oopy     of   the     or   the    oapiar
       undo? ohioh the doion    t wao lBpr1.oB.6, to
       tho proper oourt, rating   how It was oxooutod.*
             Thfo dopaxtment h&o ropoatodly   ruled
and  ahf3rlrro uo no% entitloa    to r000
psrformod as outlined    by tho irr etatutor,
o-106, o-698, o-768, 0463,     0460,    aa maay 0-r                    0pia~0   0f
thio aopartaeat.
               Opiaion          Ro.    O-850
                             or thir dopartmaa8 holds t&t a
CoBrtablo      ir    ontitled          to
                          tho Ius Of $t,OO for 1wlly    lxooutia(
a valid warrantoi lrroot la a aiodeoioanur ~~80, luo hgoooo;oz:
torod $ last the doioadmt 011 00nvi0tlon, Thio a0
ropoato fb riled howoror that a Oenotable IO not on0”Itlod to
any rOOOror making $lloml    lrfeoto.
            Opinion No. 0463 of thio dopartaukt holdo that a
Conotablo lo not entitled      to ohargo and oolleot    a for or &SO
ror taking a ng   lp p r o r lng
                              a b un6   lna nLo do mo a onoa rr ua
                                                                0 lo o o
ho ecuaplioo with Artioio     873 and 3tiolo    t77,  VorBoBto AmotaSed
Toxao Codo of crimI~1       Fruooduro of Texas; that a ooaaitssnt for
whloh a poaoo oHIoor IO allowed a ioo of $1.00 IO for lxeouting
a valid order of tho oourt, aftor oonrlot:on         oi a dofondant,
cIrsot:w    tLat the dofondant bo plaood in jail and oonfinod t:Loro
~5atii th0 judgment or tho 0m-t is bati0ri0a          and that   a rol~aoo
for whioh a raoo ofiloor       IO allcrroi a fob 0 1 #LOO IO SOr ro-
loaol~6 or a! lohargl~      a dofondoat   fror the for00 aad offoot d
Eonorablo      E, A. Bodg.8,              Pyo    b


a $~dgmon* reotralnlq                    U

          0 tfi%oB itO. ~116~ of this doputmbn% holds tha$
only rhoro Eho hots Bow tlut the dofondant IO
           uoto4 of a Co~tablo    at #o tlmo ho plwdr
              r ia 0
                   i0o h 0 OsQa k b lO
                                     lB titb 6
                                             )b l
              rurthw hoi60 that rhon tho dorenndant
                           Juotioo        0r the pear*    and mama10 looe t0a b
th0 Jwtloo %a paymeat e2                     60rOawb        rir0, th0 00~0 P able t
not ltiu0a to a roio~oo                      r00.

                   ;iO   lROlOOO herwiSh 00piOO Oi OpiaiaO XOO. O-563,
CW.lB9,      04104         ana 04437,  whloh pars oa puootionr similar $0
tho    qUO.tiOB          Lnv0ivba hor0i.a.

                   In    rnoror        to your   first r;uootion you uo roopoot-
hrlly ahired              that    it     IO the opinion    0s thl(iea0puwm2t~ that;

          1. Tho Ooaotablo 10 ontltlod to #&OO ror oaoh
10~1  arroot made. ii01 0 lR titiOta021 fO
                                         0 e0r OTii%Og aU-
                                                         l
rooto,
            2* Tho Oonotablo IO ontltlod    to $1.00 ror   lxooutlag
oaoh raUd oommitaont la d.odanoanor      oaoeor Tho oommitmont
i~ouoo only after oontiotion 0s a 60rmdaat.       4ho looaritmont*
or authority   for iQUIooludat, whloh tho Donotablo lx6@~808
in mIodemoanor o8ooo where a poounlary fin0 has b8oa ad&ago&
against a defendant,    and whore tho dofondant IO prooont,       IO a
oortiflod   oopg of bwh judgaioat, as outlined by ~.?tiolo 787,
0. C. P*             xi in ouoh oaoo th4 dof~dant   b not preoont,
th0 moapla:i%horIsad       and dsooribod In rrtloloo 780 and 743)
c, C, P,, oupra, is tho lowimltumW      uhlah tho Conotablo 0x0-’
outeo*    3hers tho juQzfaBt is imprisorsmnt in jail     Artioieo
795 ana 796; c .  a . P, lwka, apply and thr moocaftnen~R in
suok aabeo wouli, be oithor a oortiffod oopy 0s tbo ju
or a *oapiao*, clopendentupon th0 faotb involved thsro
                                                     ?‘Tho
                                                       n.
Constable would exsouto the “OtmBltmMP   br ploolng th0 defend-
ant iz      as dirooted ln the orbur;
            jail                       when thie was dono by
virtue of a rail6  oomnltmont tho Conotablo would hwo oarnsd
his for and bo ontltlod thoroto it, as and when, SSBIOwas ool-
leotea.

           3. The Coaotablr is entitled to tl.30 for takIn&
ad  a .proving defendant** bond In a mIsOoiw3anoroaoo prori606
9ape i 0 done in acooraanoo with law aa in OWIQ~IUIOO with
,ixtIol88      273 .Ind 277, Yernont8 Anaotatod Texas 0060 Of OririMl
Proooauro.
                           -.

7   .
                                                                                      824


        BonwabU     II, A, Hodgoo, Pago ?


                    4.        The Coaatablo is not lntitlod     to a reloaoo foe
        unlooo   ho ii8       tho dorondmt ia his aotual and legal oustodr
        at    the tins t&o doronaaa~ myo   - . hlo rmo ana oooto or oat~of~oo
        saao      by hyiin&    it ou8 4   jail and tho Conotablo    thot uad thorn
        ro1oaoro tho d0r0nam rrw tho for00 4md lr r 00               0rt a uagplurs
        rootraining        hl.n. The t;sn g~oloa80m oortoplatso        a. SUL
        rite ~4 0 lot@ rolo&oo and dioohargo                iron t&o judgmoit
        rostralain&       “y:
                           t l defo nda d,

                    4ruo’Ung      that   this   latlofaotorily moworo your Ia-
        Quiry,   we are
                                                        Vary   truly   7ou-8
                                                    AT'XRHtT OW          W TEXAS




                                APPEOVEDOCT
                                         24, 1940
                                         a
                             .
                            ATTORNEY
                                   GZNERALOF Tms